[FORM OF ADDITIONAL FUNDS LETTER] Exhibit (g)(7) State Street Navigator Securities Lending Trust c/o State Street Bank and Trust Company 4 Copley Place, 5th Floor Boston, MA02116 September 5, 2012 State Street Bank and Trust Company One Lincoln Street Boston, MA 02111-2900 Re:State Street Navigator Securities Lending Trust(the “Fund”) Ladies and Gentlemen: Please be advised that the Fund has established a new series of shares to be known as State Street Navigator Securities Lending MET Portfolio (the “MET Portfolio”). In accordance with Section 17, the Additional Funds provision, of the Custodian Contract dated as of March 4, 1996, as amended, by and among the Fund and State Street Bank and Trust Company, the undersigned Fund hereby requests that your bank act as Custodian for the Fund under the terms of the aforementioned contract.In connection with such request, the undersigned Fund hereby confirms to you, as of the date hereof, its representations and warranties set forth in the aforementioned contract. Kindly indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to the Fund and retaining one for your records.Thank you. Sincerely, STATE STREET NAVIGATOR SECURITIES LENDING TRUST on behalf of: MET PORTFOLIO By: Name: Title: Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By: Name: Title: Effective Date:
